05/20/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0138



                            No. DA 20-0138

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

WILLIAM CURTIS SMALL,

           Defendant and Appellant.

                                ORDER




     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Cerese S. Parker

is granted an extension of time to and including December 1, 2020,

within which to prepare, file, and serve the transcripts requested on

appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     May 20 2020